El Juez Asociado Se.. Audrey,
emitió la opinión del tribunal.
Conociendo la Corte de Distrito de Guayama en grado de apelación de nn juicio de desahucio establecido por A. Hartman y Cía. contra don Manuel üividanes, dictó sentencia de-clarándolo con lugar. Pidió el demandado a la corte inferior que reconsiderase su sentencia y habiendo sido desestimada esa moción en 24 de julio de 1919 interpuso recurso de ape-lación en 29 del mismo julio contra la resolución que se negó a reconsiderar la sentencia. Ahora el apelado nos pide que desestimemos esa apelación.
Cuando la ley concede el recurso de apelación contra una sentencia, la apelación debe interponerse contra ella y no contra la resolución que se niega a reconsiderarla. Además, en el caso presento la ley no concede recurso de apelación contra la sentencia que dictó la corte de distrito en el juicio de desahucio en grado de apelación pues la sección 10 de la ley de 9 de marzo de 1905 estableciendo el procedimiento para el desahucio dispone que en dichos juicios no se conce-derá en ningún caso más de una apelación que se establecerá para ante la corte de distrito de las sentencias dictadas por las cortes municipales, y para ¿inte la Corte Suprema de las dictadas en primera instancia por las cortes de distrito, dis-posición que según dijimos en el caso de Tilén v. Mena, 24 D. P. R. 817, tiene por objeto, según aparece de su faz, regular las apelaciones y nada dispone para ninguna apelación como no sea contra la sentencia. El razonamiento expuesto por nosotros en el caso de Mora v. Rosalí, 18 D. P. R. 173, citado en los de Ocasio v. Enrique Monllor y Cía. y de Herrera v. Herederos de Otero, 18 D. P. R. 444 y 446, en que nos negamos a considerar un certiorari establecido contra la ne-gativa de concesión de un nuevo juicio solicitado después de dictarse sentencia en un caso que no era apelable para ante este Tribunal Supremo porque por ese medio se podría llegar a la revocación de una sentencia que mediante recurso de ape-*34lación contra ella no podría ser revocada por falta de juris-dicción, es aplicable también al caso presente.
Careciendo pn.es de jurisdicción para conocer de la apela-ción interpuesta por don Manuel Oividanes contra la resolu-ción de 24 de julio de 1919 que negó la reconsideración de la sentencia dictada en este caso, debemos desestimar la apelación.

Desestimada la, apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-mados Wolf, del Toro y Hutchison.